Order filed February 7, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-13-00885-CV
                                    ____________

                       DAVID FITZGERALD, Appellant

                                        V.

                    JACKSON HINDS GARDEN, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1036844

                                    ORDER

      Appellant’s brief was due January 27, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
March 10, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM